TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                            JUDGMENT RENDERED MAY 6, 2022



                                      NO. 03-21-00117-CV


                      The Texas Department of Public Safety, Appellant

                                                  v.

                                          K. W., Appellee




     APPEAL FROM THE 26TH DISTRICT COURT OF WILLIAMSON COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES KELLY AND SMITH
          VACATED AND DISMISSED -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment signed by the trial court on February 25, 2021. Having

reviewed the record, the Court is of the opinion that the trial court lacked jurisdiction over

K.W.’s suit against the Texas Department of Public Safety. Therefore, the Court vacates the trial

court’s judgment against the Texas Department of Public Safety and dismisses K.W.’s suit

against the Texas Department of Public Safety for want of jurisdiction. K.W. shall pay all costs

relating to this appeal, both in this Court and in the court below.